       Case 3:19-cr-00266-DCB-LRA Document 7 Filed 04/29/20 Page 1 of 1         81,7('67$7(6',675,&7&2857
                                                                               6287+(51',675,&72)0,66,66,33,


                                                                                        FILE D
                                                                                        Apr 29 2020

                       IN THE UNITED STATES DISTRICT COURT                        $57+85-2+167
                                                                                          2+16721
                                                                                           +      &/(5.
                                                                                                
                                                                              %\BBBBBBBBBBBBBBBBB'HSXW\&OHUN
                                                                                   BBBBBBB
                                                                                   BBB BBBBBBBB
                                                                                           BBBBBBBB
                                                                                                BBBBB
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                      CRIMINAL NO.: 3:19-cr-00266 DCB-LRA

DAREALL D. THOMPSON



                GOVERNMENT’S MOTION TO UNSEAL INDICTMENT

       COMES NOW the United States of America, hereinafter “the Government”, requesting

that the above styled matter be unsealed and represents the following:

       Revealing the existence of the indictment at this time would not jeopardize law

enforcement agents and would assist in the prosecution of the case.

       WHEREFORE, the Government requests that the Court UNSEAL the above styled matter.

       RESPECTFULLY SUBMITTED, this the 29th day of April, 2020.



                                                    D. MICHAEL HURST, JR.
                                                    United States Attorney


                                             By:    /s/ Theodore M. Cooperstein
                                                    THEODORE M. COOPERSTEIN
                                                    Assistant United States Attorney
